1
2
3
4                                     JS-6
5
6
                             UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    DELEON F. GIVENS,                           Case No. CV 19-8661-KK
11                              Petitioner,
12                       v.                       JUDGMENT
13    WARREN L. MONTGOMERY,
      Warden,
14
                                Respondent.
15
16
17         Pursuant to the Order Denying Petition for Writ of Habeas Corpus, IT IS
18   HEREBY ADJUDGED that the Petition is DENIED and this action is
19   DISMISSED with prejudice.
20
21   Dated: April 14, 2020
                                              HONORABLE KENLY KIYA KATO
22                                            United States Magistrate Judge
23
24
25
26
27
28
